ANDERSON, PAUL H., Justice
(concurring).
I concur in the judgment of the court, but I write separately to express my concern that the court writes too broadly in the course of deciding whether the State waived the time limits of MinmStat. § 590.01, subd. 4(c) (2010). I agree with the court that, in assessing the timeliness of Carlton’s petition for postconviction relief in this case, we may consider Carlton’s invocation of the interests of justice exception without first deciding whether the claimed exception meets the 2-year time limit of subdivision 4(c). The court correctly notes that the State does not argue, and has not argued, that Carlton’s petition is barred by subdivision 4(c)’s time limit. The court also persuasively explains that neither the express language nor the legislative history of subdivision 4(c) shows the time limit to be a jurisdictional prerequisite incapable of waiver. But in my view, that is all that is necessary to decide the issue in this case.
I would not go on, as the court does, to offer general observations about the requirements and purposes of the postcon-viction statute. In the absence of briefing and concrete facts requiring our consideration of these subjects, I believe it is un*617wise for the court to opine on such complex and important matters. Cf. Zobel & Dahl Constr. v. Crotty, 356 N.W.2d 42, 47 (Minn.1984) (refusing to decide an issue in the absence of an adequate record below, because it “would be tantamount to allowing the parties to submit hypothetical or speculative questions or to secure an advisory opinion”). For example, I would not speculate about the extent to which the postconviction statute codified and replaced preexisting remedies. And for many of the reasons stated in the concurring opinion of Justice Stras, I also do not think it appropriate or accurate to draw comparisons to the federal habeas statute, 28 U.S.C. § 2244 (2006), or to the eases recognizing equitable tolling of that statute’s provisions.
Finally, I wish to note that, while I share Justice Stras’s concern about the court’s reliance on equitable tolling, I may not share his view on the availability of that remedy in an appropriate case. I believe that the interests of justice exception contained in Minn.Stat. § 590.01, subd. 4(b)(5) (2010), may be broad and flexible enough to permit the type of late filings that Justice Stras would conclude are prohibited. Ultimately though, I conclude that it is both unnecessary and inappropriate to define the full scope of the interests of justice exception or its relation to equitable tolling in this case. In essence, I would decide this case based on the language and history of Minn.Stat. § 590.01, subd. 4(c), and I would go no further.